DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed on 12/14/2021 has been entered and acknowledged by the Examiner.
Cancellation of claim 14 has been entered.
Claims 1-13 and 15-20 are pending in the instant application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al (US Patent No. 7,868,973).
Regarding Claim 1, Li discloses, at least in figure 1: a display apparatus (title), comprising: a display panel (23/233/25/217/21, col. 2, last paragraph and col. 3, lines 1-33); and a mirror switcher (213/24/223/22, same lines), wherein the mirror switcher (213/24/223/22) is configured to reflect external incident light and block display light (see fig. 2 Voff is the non-display mode and the top mirror switcher LC would block ambient light and the bottom LC layer would also block any display light) emitted by the display panel (23/233/25/217/21) in a non-display mode of the display apparatus, and to 
Regarding Claim 2, Li et al (US Patent No. 7,868,973) discloses, at least in figure 1,wherein the mirror switcher (213/24/223/22) comprises a second liquid crystal layer (24, line 57, col. 2): composed of cholesteric liquid crystal molecules (col. 3, lines 27-28, twisted nematic have chirality and are cholesteric).  
Regarding Claim 3, Li discloses, at least in figure 1, wherein the mirror switcher (213/24/223/22) further comprises a first substrate (21, lines 56, col. 2) and a second substrate (22, line 56, col. 2) opposite the first substrate (21), and the cholesteric liquid crystal molecules (24) are between the first substrate (21) and the second substrate (22).  
Regarding Claim 9, Li discloses, wherein in the non-display mode (fig. 2, Voff) of the display apparatus, the cholesteric liquid crystal molecules are arranged in a planar texture state under no action of an electric field and the second liquid crystal layer (24) reflects the external incident light (it is also planar).  
Regarding Claim 11, Li discloses, at least in figure 2 wherein in the non-display mode of the display apparatus (Voff), the second liquid crystal layer (24) blocks the 
Regarding Claim 12, Li discloses, at least in figure 2, wherein in the display mode of the display apparatus (Von), the cholesteric liquid crystal molecules are in a homeotropic state under action of an electric field (shows them aligned together), and the second liquid crystal layer (24) transmits the display light emitted by the display panel (23/233/25/217/21) (both layers would transmit display light).  

.Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 7-8, 13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US Patent No. 7,868,973).
Regarding Claim 4, Li discloses, at least in figure 1, wherein the display panel comprises an array substrate (21), an opposite substrate (23, line 56, col. 2), and a first liquid crystal layer (25, line 57, col. 2), wherein the array substrate (21) and the opposite substrate (23) are arranged opposite each other and the first liquid crystal layer (25) is arranged between the array substrate (21) and the opposite substrate (23).
The display panel of Li shares a substrate (21) with the mirror switcher. 

Regarding Claim 7, Li discloses, at least in figure 1 wherein the mirror switcher is at a side of the opposite substrate (21) of the display panel (23/233/25/217/21) facing the array substrate (21) of the display panel (the array substrate is the opposite substrate)..  
Regarding Claim 8, Li discloses, at least in figure 1, wherein the first substrate (21) shares a base with the opposite substrate (21) of the display panel (23/233/25/217/21).  
Regarding Claim 13, Li fails to disclose: wherein a light source of the display apparatus is a backlight module.
However, LCD’s have no light source themselves and require a backlight to operate as a display.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a backlight for the display apparatus of Li, to provide the required light for the display of the LCD
Regarding Claim 15, Li discloses, at least in figure 1:  A method of forming a display apparatus (title), comprising in this order: forming a display panel (23/233/25/217/21, col. 2, last paragraph and col. 3, lines 1-33) without a color film layer; and forming a mirror switcher (213/24/223/22) using the display panel 
Although Li does not specify a method, since the claimed elements are in the claimed location in the device of Li, it would necessary to provide them in the claimed order with the following exception. The order would change if you start at the top or the bottom of figure 1 of Li but it would be obvious to provide them starting at either top or bottom since selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results; In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F2d 975, 5 USPQ 230 (CCPA 1930). MPEP 2144.04.
Regarding Claim 16, Li discloses, at least in figure 1: wherein forming the mirror switcher (213/24/223/22) comprises in this order: forming the color film layer (221) on a base substrate (22, line 56, col. 2), and forming the mirror switcher (213/24/223/22) using the base substrate (22) of the color film layer (221) as the substrate of the mirror switcher (213/24/223/22) (shown completed in figure 1).  
Regarding Claim 17, Li discloses, at least in figure 1, wherein forming the mirror switcher (213/24/223/22) comprises in this order: forming the mirror switcher (213/24/223/22), and adhering the color film layer (221) on the mirror switcher (shown completed in figure 1).  
Regarding Claim 18, Li discloses, at least in figure 1, A method of forming a display apparatus (title), comprising in this order: forming a mirror switcher 
.  Regarding Claim 19, Li discloses, at least in figure 1, wherein forming the mirror switcher (213/24/223/22) comprises in this order: forming the color film layer (221) on a base substrate (22), and forming the mirror switcher (213/24/223/22) using the base substrate of the color film layer (221) as a substrate of the mirror switcher (213/24/223/22) (shown completed in figure 1).  
.  Regarding Claim 20, Li discloses, at least in figure 1, wherein forming the mirror switcher (213/24/223/22) comprises in this order: forming the mirror switcher (213/24/223/22), and adhering the color film layer (221) on the mirror switcher (213/24/223/22) (shown completed in figure 1).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Li (973) in view of Min et al (US PG Pub. No. 2018/0136518, previously cited)
Regarding Claim 10, Li fails to disclose: wherein a product of a pitch of the cholesteric liquid crystal molecules and an average refractive index of the second liquid crystal layer composed of the cholesteric liquid crystal molecules approximately equals to a wavelength of the external incident light.  
Min et al (US PG Pub. No. 2018/0136518) teaches: wherein a product of a pitch
of the cholesteric liquid crystal molecules and an average refractive index of the second liquid crystal layer composed of the cholesteric liquid crystal molecules approximately .

	-----------------------------------------------------------------------------------------------
Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 5, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 5, and specifically comprising the limitation of “wherein the mirror switcher is at a side of the opposite substrate of the display panel distal to the array substrate of the display panel” including the remaining limitations.
Claim 6 is allowable, at least, because of its dependency on claim 5.
Examiner Note: this is the opposite of Li. Since the top structure includes the color filter it has to be the mirror switcher. But it also has the TFT array on substrate (21) and is therefore the array substrate and can’t be opposite to itself.
Response to Arguments
Applicant’s arguments presented on 12/14/2021 are moot. A new basis for rejection of the claims is being used and this action is therefore non-final.
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879